     Case 1:19-cv-22890-FAM Document 3 Entered on FLSD Docket 07/12/2019 Page 1 of 1
   AO 440 (Rev. 06/12) Summons in a Civil Action



                                     UNITED STATES
                                                for the
                                                       DISTRICT COURT
                                                __________ District
                                                      Southern      of __________
                                                               District of Florida


              CELEBRITY CRUISES, INC.,                               )
                                                                     )
                                                                     )
                                                                     )
                           Plaintiff(s)                              )
                                                                     )
                               v.                                          Civil Action No. 19-cv-22890-FAM
                                                                     )
                  SLOBODAN DESPOT,                                   )
                                                                     )
                                                                     )
                                                                     )
                          Defendant(s)                               )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                          SLOBODAN DESPOT
                                          c/o John Hickey, Esq., attorney for Defendant
                                          Hickey Law Firm
                                          1401 Brickell Avenue, Suite 510
                                          Miami, Florida 33131


         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: David J. Horr, Esq., Stephanie H. Wylie, Esq. and Juan Perez, Esq.
                                          Horr, Novak & Skipp, P.A.
                                          9130 S. Dadeland Blvd., Suite 1700
                                          Miami, FL 33156
                                          (305) 670-2525


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:            07/12/2019
                                                                                          Signature of Clerk or Deputy Clerk
                                                                                                                s/ Janier Arellano
